Citation Nr: 0519332	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  00-10 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at hearings before RO hearing personnel 
in September 2000 and April 2002.  Transcripts of these 
hearings have been associated with the claims folders.  


FINDING OF FACT

A chronic low back disorder was not present in service, 
arthritis of the low back was not manifested within one year 
of the veteran's discharge from service, and the veteran's 
current low back disorder is not etiologically related to 
service or the veteran's service-connected pilonidal cyst.  


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
active service, the incurrence or aggravation of arthritis of 
the low back during active service may not be presumed, and 
low back disability is not proximately due to or the result 
of service-connected disability .  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  The VCAA and the implementing regulations are 
applicable to the present appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The Board notes that a substantially complete claim was 
received prior to the enactment of the VCAA.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Id. at 119.  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall  .  .  . take due account 
of the rule of prejudicial error")."  Id at 121.  However, 
the Court also stated that the failure to provide to provide 
such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA.  He was 
provided with the notice required by the VCAA by letters 
dated in March 2002, June 2003, and April 2004 as well as 
supplement statements of the case issued in January 2003 and 
May 2005 well after the initial rating decision denying the 
claim.  VA informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Additionally, VA asked the veteran to submit any 
pertinent evidence in his possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claim has been obtained and the veteran has been 
afforded an appropriate VA examination.  Neither the veteran 
nor his representative has identified any pertinent evidence 
that has not been associated with the claims folder.  In 
fact, in a May 2005 statement, the veteran indicated that he 
had no additional evidence to submit.  The Board is also 
unaware of any additional evidence that could be obtained to 
substantiate the claim.

Following compliance with the notice requirements of the VCAA 
and the development of all pertinent evidence, the Appeals 
Management Center readjudicated the veteran's claim.  There 
is no indication or reason to believe that its decision would 
have been different had the claim not been adjudicated before 
provision of the notice required under the VCAA.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO or 
the Appeals Management Center are not of sufficient 
significance to warrant another remand and further delay of 
the appellate process.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, the Board will address the merits of this 
appeal.

Evidentiary Background

Service medical records show that the veteran experienced 
recurring pilonidal cysts.  A November 1968 medical record 
notes that two cysts had been drained.  At his May 1969 
service separation examination, the veteran reported a 
history of back trouble and boils.  The veteran reported a 
history of having cysts on his pelvis.  Service medical 
records, including the report of examination for discharge, 
do not show that the veteran was found to have a disorder of 
the low back (other than the cysts discussed above).

Following service, the veteran underwent surgical excision of 
a pilonidal cyst in December 1969.  Thereafter, service 
connection for a pilonidal cyst was granted by rating action 
in March 1970.

A private physician, in a statement dated in July 1980, noted 
that the veteran had lower back (sacral) pain with a history 
of excision of a pilonidal cyst.  It was noted that no 
recurrence of the cyst was observed.  

VA outpatient treatment records dated from January 1985 to 
June 1986 show that the veteran complained of tenderness in 
his lower back with pain in the area of his surgical scar.  

The veteran filed a claim for service connection for lower 
back pain as secondary to his service-connected pilonidal 
cyst in January 1998.  

At a March 1998 VA examination, the veteran reported that he 
bumped his tailbone in 1968 when getting into a bunker.  
Thereafter, he developed a pilonidal cyst.  He also had a 
post service history of infections associated with the 
pilonidal cyst.  He reported occasional pain with a bowel 
movement and that the area got raw on occasion.  His back 
hurt on long rides and he was unable to sleep on his back.  
Examination revealed an unsightly tender scar from L2 to the 
upper sacrum.  He also had a mild heat rash where the upper 
buttocks came together over the scarred area.  X-ray 
examination revealed some mild spondylosis of the lower 
lumbar spine.  Otherwise, the examination was essentially 
unremarkable.  There was no evidence of any osteoarthritis.  

Private treatment records from Dr. Cynthia M. Coletti dated 
from June 1998 to March 1999 show that the veteran received 
treatment for lower back pain with symptoms suggestive of 
spinal stenosis.  

VA outpatient treatment records from March 1999 to August 
2000 show that the veteran received treatment for his low 
back disability.  CT scan revealed diffuse disc bulges 
without direct evidence of herniated nucleus pulposus or 
stenosis in April 1999.  An impression of mechanical low back 
pain was noted during treatment in May 2000.  

At his September 2000 and April 2002 hearings, the veteran 
reported that he injured his back in 1968 while serving in 
Vietnam.  He was getting into a foxhole when he hit an 
engineer's stake at the top of a bunker.  He described 
current low back pain with radiation into his legs.  

Private medical records show that the veteran was involved in 
a single car motor vehicle accident in May 2002.  He was 
transported via Med-Flight to a medical facility.  He was 
transported with a severe left lower extremity injury and 
complaints of hip pain.  Subsequent X-rays revealed a left 
pelvis fracture with displaced acetabular fracture.  He also 
had comminuted tibia and fibula fractures of the distal left 
leg.  Treatment included a below-the-knee amputation.  

The veteran was subsequently awarded disability benefits from 
the Social Security Administration effective from May 2002.

In March 2005, the veteran was afforded a VA compensation and 
pension examination.  He reported that he hit his back on an 
engineer's stake while getting into a foxhole.  He reported 
that he hit his coccyx area and had had pain since the 
initial injury.  He was subsequently treated for a pilonidal 
cyst that required draining several times.  After getting out 
of the military, he worked in a coal mine from 1972 to 1983.  
His back began bothering him more so he went to work at a 
seafood plant in 1983.  Due to back pain, he quit that job in 
1985 and had not been able to work since then.  He also had a 
history of an automobile accident in 2002 that resulted in 
the amputation of his left lower leg.  

After reviewing the claims folders, the examiner stated that 
he could not relate the veteran's low back pain to his 
pilonidal cyst.  His low back pain, that included pain down 
in to his legs, appeared to be more related to the automobile 
accident in 2002 and his fracture of the pelvis and 
acetabulum.  The examiner opined that it was not as likely 
that the veteran's low back pain was related to his active 
service or service-connected pilonidal cyst. 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war, and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he currently has a low back 
disability that is attributable to a back injury sustained 
during service when he fell onto an engineer's stake.  While 
the veteran's service medical show the subsequent development 
of pilonidal cysts, they do not document the presence of a 
low back disorder.  The first clinical evidence of record of 
any back disorder is dated in 1998 when the veteran was noted 
to have spinal stenosis.  

There is no competent medical evidence linking a current low 
back disability to the veteran's active military service or 
service-connected pilonidal cyst.  On the contrary, in an 
effort to assist the veteran in the development of his claim, 
a VA examination was conducted in March 2005.  After 
examining the veteran and reviewing the veteran's pertinent 
medical history, the examiner could not relate the veteran's 
current back disability to his active military service or 
service-connected pilonidal cyst.  On the contrary, it was 
felt that his current back complaints were related to his 
post service automobile accident.  

The Board has also considered the veteran's statements in 
support of his claim.  Although the veteran may sincerely 
believe that his current low back disability is etiologically 
related to service or service-connected pilonidal cysts, as a 
lay person he is not qualified to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim.  
	

ORDER

Service connection for low back disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


